t c memo united_states tax_court estate of bonnie j liston harden deceased david j kotler executor petitioner v commissioner of internal revenue respondent docket no filed date steven r mather and elliott h kajan for petitioner jack h klinghoffer robert h schorman jr and michele f leichtman for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined a deficiency in and additions to petitioner's estate_tax as follows deficiency dollar_figure additions to tax sec_6651 sec_6653 dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of the decedent's death and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether the notice_of_deficiency was issued prior to the expiration of the 3-year limitations_period provided for in sec_6501 we hold that the notice was issued in a timely manner whether petitioner pursuant to sec_2040 is entitled to exclude from the gross_estate dollar_figure of joint_tenancy property we hold that petitioner is not so entitled whether petitioner pursuant to sec_2053 is entitled to deduct from the gross_estate dollar_figure and dollar_figure relating to two promissory notes we hold that petitioner is not so entitled whether petitioner pursuant to sec_2054 is entitled to deduct from the gross_estate dollar_figure as a theft_loss we hold that petitioner is so entitled whether petitioner pursuant to sec_6653 is liable for an addition_to_tax for negligence we hold that petitioner is liable whether petitioner pursuant to sec_6651 is liable for an addition_to_tax for failing to file its estate_tax_return in a timely manner we hold that petitioner is liable findings_of_fact some of the facts have been stipulated and are so found at the time of her death on date bonnie harden resided in south lake tahoe california at the time the petition was filed the executor resided in los angeles california earl and bonnie harden were married and lived together in south lake tahoe california until earl's death in february of previously earl and bonnie had both retired from the business of selling and installing countertops although earl had severe physical limitations ie he was confined to a wheelchair as a result of a fall in he continued to make decisions independently earl and bonnie had one adult son rory in earl and bonnie met david kotler and they quickly became close friends david was an accountant he graduated in from long island university c w post school of professional accountancy in new york after graduating he moved to california during the course of his career he was employed by accounting firms and defense contractors although david lived in culver city california he visited earl and bonnie approximately once a month bonnie and earl gave david a room in their house and access to their cars and boats he would often take earl who could not leave the house without assistance to gamble and see shows in casinos harvey kotler david's brother also developed a close relationship with earl and bonnie he was a certified_public_accountant who lived in culver city california he visited earl and bonnie approximately six times a year i earl's will bonnie valued david's knowledge of accounting and financial matters and in she asked him to prepare tax returns for her and earl david agreed and prepared individual income_tax returns for bonnie and earl from through bonnie gave david access to all of her records which she maintained in filing cabinets in her garage in early bonnie asked her attorney lake trout to draft a will for earl on date after two meetings with lake earl executed the will the will provided that bonnie would serve as the executrix of earl's estate it further provided for legacies to david and harvey as follows seventh in honor of their long and loyal comfort and support to me and my family i hereby give dollar_figure each to david kotler and harvey kotler provided that if my wife executor primary beneficiary bonnie j harden determines that immediate payment of such gifts would be burdensome to her my estate then she may execute promissory notes in their favor with such interest rate and on such terms as she deems reasonable and appropriate provided that she shall remain liable on such notes to the extent she continues to utilize any funds from my estate which otherwise would have been used to satisfy such bequests gifts earl's will also provided for a dollar_figure legacy to be held in a spendthrift trust for the benefit of rory and a dollar_figure legacy to david and harvey to finance a party in remembrance of earl on the first anniversary of his death the residue of the estate and earl's personal effects were bequeathed to bonnie earl died in february of at the time of his death he held a one-half interest in a promissory note receivable from shoshone coca-cola bottling co inc the shoshone note the shoshone note had a principal balance of dollar_figure due to be repaid in after earl's death bonnie took possession of the shoshone note earl's will was never probated and no distributions were made to rory david or harvey bonnie however decided to pay each of them an amount equal to his respective legacy under earl's will on date bonnie deposited dollar_figure in an account she and rory held as joint_tenants the joint_tenancy account bonnie made additional deposits of dollar_figure on date and dollar_figure on date the joint_tenancy account had a balance of dollar_figure on date the date bonnie died on date bonnie executed a promissory note in favor of david and harvey the kotler note the kotler note provided for payment on date of dollar_figure plus percent interest compounded annually ii the usm investment in a representative of usm funding inc usm approached bonnie about an investment in usm the representative informed bonnie that usm was a factoring business that purchased accounts_receivable from small businesses at bonnie's request david investigated usm's operations upon completing his investigation david informed bonnie that an investment in usm would be profitable bonnie then discussed the investment with a usm representative and on date executed a document entitled subscription agreement the agreement provided that after date bonnie would invest dollar_figure on date usm sent bonnie a letter demanding receipt of the dollar_figure on or before date on date bonnie's will was executed her will provided that all property would pass to a spendthrift trust for the benefit of rory it further provided that david would serve as the executor and trustee on date bonnie died on date david assumed his duties as executor of bonnie's estate in his role as executor he responded to usm's demand letter because petitioner did not have sufficient liquid_assets to make the investment david asked rory to lend petitioner dollar_figure rory liquidated the joint_tenancy account and lent dollar_figure to petitioner petitioner then invested the dollar_figure in usm on date david executed on behalf of petitioner a promissory note in favor of rory the note obligated petitioner to repay on date the dollar_figure and percent interest compounded annually the usm investment initially performed as expected usm made the first two payments on schedule in october of however the payments stopped in november of david conducted additional investigations of usm and concluded that the business was a sham and that petitioner's funds had not been invested in december of david demanded a dollar_figure refund soon thereafter david learned that the usm representative had embezzled the dollar_figure and that usm had filed for bankruptcy protection petitioner did not recover its dollar_figure investment iii filing of estate_tax_return on date petitioner mailed a form_4768 application_for extension of time to file u s estate and generation-skipping_transfer_tax return and or pay estate and generation-skipping_transfer_tax es on the form petitioner requested an extension of time until date to file a return and an extension of time until date to pay taxes the request was granted by the internal_revenue_service on date on date petitioner mailed another form_4768 on the form petitioner requested an extension until date to file the return and pay taxes on date the request was returned with notations indicating that it had been denied a handwritten note accompanied the forms and explained that second extension requests were approved only in very limited circumstances the note further stated that petitioner should file a return immediately and amend it later if necessary on date the internal revenue service's denver colorado service_center received petitioner's form_706 united_states estate and generation-skipping_transfer_tax return on date respondent issued a notice_of_deficiency to petitioner i statute_of_limitations opinion sec_6501 provides that estate_tax shall be assessed within years after a return is filed pursuant to sec_6503 this period of limitations is suspended upon the mailing of a statutory_notice_of_deficiency the expiration of the period of limitations on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 petitioner must make a prima facie case establishing the filing of its return the expiration of the statutory period and receipt or mailing of the notice after the running of the period 94_tc_82 the notice_of_deficiency was mailed to petitioner on date petitioner contends that it mailed a return by first- class mail on date and an amended_return on date respondent has no record of receiving either of these returns according to respondent's records petitioner's return was received on date less than years before the mailing of the notice_of_deficiency consequently we must determine whether petitioner has established that it filed either of the alleged prior returns under the common_law mailbox rule the proper mailing of a return gives rise to a rebuttable_presumption of delivery 966_f2d_487 9th cir smith v commissioner tcmemo_1994_270 affd without published opinion 81_f3d_170 9th cir petitioner contends that pursuant to this rule it has established that the prior returns were delivered david and harvey testified that they properly mailed the returns by handing an appropriately addressed envelope to a post office clerk petitioner contends that these facts are analogous to the facts in anderson v commissioner supra in anderson the u s court_of_appeals for the ninth circuit applied the common_law mailbox rule and based on the taxpayer's testimony concluded that the return had been delivered the decision in anderson rested on credible testimony that a return had been mailed after observing david and harvey's demeanor at trial we conclude that their testimony on this point was not credible therefore anderson is distinguishable and we conclude that petitioner did not file any returns other than the return received by respondent on date accordingly we reject petitioner's contention that the period of limitations for assessment had run prior to respondent's issuance of the notice_of_deficiency ii the joint_tenancy account petitioner excluded from the gross_estate one-half of the value of the joint_tenancy account ie dollar_figure sec_2040 provides that the value of the gross_estate shall include the value of all property held in joint_tenancy except such portion as is shown to have originally belonged to the surviving tenant and never to have been received or acquired by the surviving tenant from the decedent for less than adequate_and_full_consideration in money_or_money's_worth petitioner contends that half the value of the joint_tenancy account is for purposes of sec_2040 attributable to rory because earl's will provided for a bequest of dollar_figure to be held in trust for rory respondent disagrees with this contention to resolve this issue we must first determine what if anything of value passed to rory pursuant to earl's will under california law a legacy is ineffective to the extent there are insufficient assets to fund it where this occurs the legacy is said to abate see in re buck's estate cal 2d california probate code section provides that creditors' claims have priority over legacies cal prob code sec west repealed thus if a decedent does not make adequate provision for the payment of debts funds otherwise distributable to legatees must be used to satisfy creditors id petitioner bears the burden of substantiating consideration relating to the joint_tenancy account sec_6001 292_us_435 65_tc_87 affd per curium 540_f2d_821 5th cir petitioner in its attempt to establish the existence and value of earl's assets relied on vague unpersuasive testimony and inadequate documentation petitioner did adequately substantiate that at the time of earl's death california probate code sec provides that repealed sections concerning abatement continue in effect for legacies made prior to date cal prob code sec west earl held a one-half interest in the shoshone note and that the note had an unpaid principal balance of dollar_figure petitioner has not however established the note's value moreover petitioner has not provided a reliable account of earl's liabilities this incomplete picture of earl's financial status is inadequate to satisfy petitioner's burden to substantiate an exclusion under sec_2040 for one-half of the value of the joint_tenancy account the claims of creditors may have reduced or eliminated the amount of funds available to satisfy rory's legacy thus petitioner has failed to prove that any of the funds in the joint_tenancy account originally belonged to rory and were not received by him from the decedent for less than full_and_adequate_consideration_in_money_or_money's_worth accordingly we conclude that petitioner has failed to meet its burden of proving that one-half or any part of the value of the joint_tenancy account was excludable from the gross_estate under sec_2040 iii the kotler note petitioner deducted from the gross_estate dollar_figure relating to the kotler note with respect to indebtedness based on a promise or agreement sec_2053 allows a deduction from the gross_estate to the extent the indebtedness was contracted bona_fide and for adequate_and_full_consideration in money_or_money's_worth sec_2053 petitioner contends that the legacies to david and harvey constituted adequate_consideration for the kotler note respondent disagrees with this contention in the previous section we concluded that petitioner has not substantiated the amount or value of assets held by earl at the time of his death and that claims of creditors may have reduced or eliminated the amount of funds available to satisfy legacies even if we were to assume that earl had sufficient assets at the time of his death to pay the legacies to david and harvey petitioner would not be entitled to the deduction pursuant to earl's will bonnie in her role as executor had the option to allow david and harvey each to receive either dollar_figure or a promissory note for that amount she chose to give them the kotler note david and harvey did not relinquish anything of value in exchange for this note further the indebtedness was not contracted bona_fide because david and harvey had no choice but to accept the kotler note on whatever terms bonnie dictated accordingly we conclude that petitioner has failed to meet its burden of proving that the kotler note was supported by full_and_adequate_consideration_in_money_or_money's_worth iv the usm investment the dollar_figure principal balance of the kotler note included dollar_figure for david and harvey to host a party in remembrance of earl petitioner contends that pursuant to sec_2053 it is entitled to a deduction for usm's claim under the subscription agreement under sec_2053 claims against an estate are deductible to be entitled to this deduction petitioner must establish that the claim was enforceable sec_20_2053-4 estate_tax regs petitioner bears the burden_of_proof rule a in support of its claim petitioner produced a copy of a document entitled subscription agreement it provided as follows i bonnie j harden agree upon demand at any time after date to invest dollar_figure three hundred thousand dollars in usm funding inc in accordance with the accounts_receivable management and co- factoring agreement which has been reviewed by me petitioner failed however to produce the accounts_receivable management and co-factoring agreement as a result petitioner has not established that the subscription agreement was enforceable petitioner contends in the alternative that pursuant to sec_2053 it is entitled to a deduction relating to the promissory note issued to rory sec_20_2053-4 estate_tax regs provides that only amounts representing obligations at the time of the decedent's death may be deducted under sec_2053 bonnie died before petitioner borrowed the funds and issued a promissory note to rory consequently the indebtedness to rory was not bonnie's obligation at the time of her death accordingly petitioner has failed to carry its burden_of_proof with respect to this issue and it is not entitled to the deduction v deduction for theft sec_2054 provides for a deduction from the gross_estate for losses arising from fires storms shipwrecks or other casualties or from theft when such losses are not_compensated_for_by_insurance_or_otherwise only losses of the nature described in sec_2054 are deductible sec_20_2054-1 estate_tax regs petitioner contends that the usm representative embezzled its dollar_figure investment and that for purposes of sec_2054 a theft occurred respondent does not refute that the dollar_figure was embezzled but contends that petitioner has failed to prove that dollar_figure was invested by the estate in usm we disagree petitioner has established that it invested dollar_figure in usm moreover it has established that the usm representative embezzled the dollar_figure from petitioner as a result we conclude that petitioner is entitled to a deduction for a theft_loss under sec_2054 vi additions to tax for negligence sec_6653 provides that if any part of any underpayment_of_tax required to be shown on a return is due to negligence there shall be added to the tax an amount equal to percent of the underpayment the term underpayment generally is defined as the amount of the deficiency sec_301 c i proced admin regs the term negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 petitioner excluded from the gross_estate one-half of the value of the joint_tenancy account the validity of this position depended on whether property interests passed under earl's will which in turn depended on the value of the assets earl held at the time of his death although david knew the approximate value of earl's assets in years prior to earl's death he did not know the value of earl's assets on the date earl died further he apparently did not determine whether earl had liabilities therefore he failed to exercise reasonable care when he excluded one-half of the value of the joint_tenancy account because petitioner's underpayment_of_tax was due in part to negligence respondent's imposition of the addition_to_tax for negligence is sustained vii addition_to_tax for late filing sec_6651 imposes an addition_to_tax for failure_to_file a return prior to the due_date including extensions unless it is shown that the failure is due to reasonable_cause and not due to willful neglect a failure_to_file in a timely manner is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the time prescribed 469_us_241 sec_301_6651-1 proced admin regs the burden_of_proof is on the taxpayer rule a 31_tc_536 petitioner claims that its failure_to_file its return in a timely manner was due to reasonable_cause in that respondent failed to stamp on petitioner's first extension request that further extensions would be available only in limited circumstances david however was an accountant he was experienced and knowledgeable in tax matters further petitioner knew that the second extension request had to be approved by respondent and that if it were not approved a return would have to be filed immediately whether respondent informed petitioner of the likelihood that a second extension would be granted is not determinative petitioner simply failed to meet the deadline for filing under the first extension consequently petitioner's contention is without merit and petitioner is liable for the sec_6651 addition_to_tax we have considered petitioner's other arguments and found them to be without merit to reflect the foregoing decision will be entered under rule
